The Government’s motion for additional time to file answers to the motions for temporary injunctions and responses to the petitions for certiorari is granted, and the Government’s time to file such answers and responses is extended to Thursday, November 21, at noon, with the understanding that no action will be taken by the Government by means of jeopardy assessment or otherwise to change the existing situation until the motions for injunctions have been passed upon by the Court. Petitioners may have until Friday, November 22, at noon, to file such replies to the answers and responses of the Government as they may be advised.